Opinion by
Mr. Justice Eagen,
This is an appeal from an order below dismissing an action in habeas corpus without hearing. Appellant is confined under a sentence of life imprisonment entered in accordance with a jury’s verdict following his trial and conviction of first degree murder.
Appellant now complains that his conviction was secured by the admission at trial of constitutionally invalid evidence, namely, a written confession given by him to the.police following his arrest. It is asserted that the confession was coerced, and secured during an interrogation when he was without the assistance of counsel despite his request for it, and without any prior warning being given of his right to such assistance or of his right to remain silent.
An examination of the trial record discloses that the confession was admitted in evidence without chai-
*35lenge as to its voluntariness or constitutional validity. Further, no post trial motions were filed nor appeal entered from the judgment of sentence. Under such circumstances, the admission of the questioned evidence may not now be successfully asserted as the basis for the issuance of a writ of habeas corpus. See, Commonwealth ex rel. Knowles v. Rundle,, 419 Pa. 300, 213 A. 2d 635 (1965); Commonwealth ex rel. Blackshear v. Myers, 419 Pa. 151, 213 A. 2d 378 (1965); and, Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965).
Order affirmed.